Citation Nr: 1647838	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  09-40 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for lung cancer to include as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from September 1946 to July 1947. 

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama. 

This matter was previously before the Board in December 2009 and November 2011 for additional development.  A review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A preponderance of the evidence is against a finding that the Veteran had exposure to ionizing radiation during service; lung cancer did not have its clinical onset in service and is not otherwise related to active duty; lung cancer was not exhibited within the first post service year.


CONCLUSION OF LAW

The criteria for service connection for lung cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159  (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA's duty to notify was satisfied by a letter dated April 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent post-treatment records, and providing an examination when necessary.  In addition, the AOJ made attempts to obtain Unit History records and dose measurements and there are no records showing that he had exposure to ionizing radiation in service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished as to the issues decided herein, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board notes that the Veteran was not afforded a medical examination on his claim.  However, there is no competent evidence of ionizing radiation exposure in service, the Veteran does not otherwise contend that his lung cancer is related to service, and there is no medical evidence suggesting his lung cancer is related to service.  Thus, a VA examination is not required.  See 38 U.S.C.A. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

As stated above, this matter was previously remanded in December 2009 and November 2011.  The Board finds there has been substantial compliance with both remand directives.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.) 

Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence of record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303 (b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Additionally, service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed Veterans.  38 U.S.C.A. § 1112 (c); 38 C.F.R. § 3.309 (d).  Second, "radiogenic diseases" such as lung cancer may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303 (d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.

First, a "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309 (d)(3) as a veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309 (d)(3)(i), (ii).  

Diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma; lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309 (d)(2).

Evidence which may be considered in rebuttal of service incurrence of a listed disease listed will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307 (d).

Second, 38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311 (a)(2)(iii).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311 (b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in section 3.311(b)(2) become manifest 5 years or more after exposure.

Third, and notwithstanding the above, the Court has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran does not contend and the evidence does not suggest that he participated in any kind of a test involving the detonation of a nuclear device, or that he was a prisoner of war in Japan.  Rather, he asserts that he was exposed to radiation associated with the bombing of Hiroshima and Nagasaki during his participation in the occupation of Japan during WWII.

The Board noted that the Veteran's lung cancer was first diagnosed in 1991, thus satisfying the timing requirement of 38 C.F.R. § 3.311 (b)(5).  The Board further observed that the RO failed to obtain an assessment as to the radiation dose or doses from the Under Secretary of Health.  As such, a remand was required so that the RO could fulfill the VA's duty to assist in the development of the Veteran's claim under 38 C.F.R. § 3.311. 

The Board requested that the RO obtain the unit history of the 19th Infantry Regiment, 24th Infantry Division, from the U.S. Army & Joint Service Records Research Center (JSRRC) from December 1946 to March 1947.  Once unit history records were obtained, along with any other records in the claims folder pertinent to the Veteran's radiation dose in service, they were thereafter to be forwarded to the Under Secretary of Health to prepare a dose estimate, to the extent feasible, based on available methodologies.  If the Under Secretary of Health did not have the resources to prepare a dose estimate, dose data was to be requested from the Department of Defense.  If radiation exposure was confirmed, the matter was to be referred to the Under Secretary for Benefits as directed in 38 C.F.R. § 3.311 (b)(1)(iii) for further disposition. 

In conjunction with the Board remand, the requested unit records were obtained and associated with the claims folder. 

In August 2010, the RO sent a letter to the Director of Compensation and Pension requesting that they prepare a dose estimate and then an opinion as to whether the lung cancer was related to ionizing radiation. 

In response to the August 2010 letter, the Director of Radiation and Physical Exposure noted that the Veteran claimed to have been present in the areas of Nagasaki and Hiroshima in 1946 while serving in the U.S. Army and that he was diagnosed with lung cancer in 2001 and that lung cancer was a disease listed in 3.309(d). 

It was indicated that their office would not prepare a dose estimate for the Veteran. It was noted that the Veteran's status as an Atomic Veteran needed to be determined.  The Director stated that the claim should be forwarded to Defense Threat Reduction Agency (DTRA) for verification of participation in military activities in Japan during 1946.  After such determination, his claim could be further processed according to applicable procedures. 

In September 2010, the RO sent a letter to the DTRA indicating that it had received a claim for service connection under the provision of 3.309 for conditions allegedly due to the Veteran's participation in radiation risk activity.  The RO noted the Veteran's statement as to exposure that he was assigned to a military unit that landed in Tokyo and the unit proceeded to travel by train through Nagasaki and Hiroshima after the atomic bombs had been dropped.  The Veteran stated that these trains had uncovered windows which exposed the soldier to radiation from the atomic bombs.  The RO then indicated that the Veteran had been diagnosed as having lung cancer.  The RO requested that the Veteran's participation in radiation risk activity be verified. 

In response, the DTRA, in a September 2010 letter, observed that the inquiry stated that the Veteran claimed to have passed through Hiroshima and Nagasaki while in transit from Tokyo to his permanent unit after the atomic bombs had been dropped. DTRA then cited the language in 3.309 with regard to what defined the occupation of Hiroshima and Nagasaki.  It further noted that VA further defined the American occupation of Hiroshima and Nagasaki as the period from August 6, 1945, through July 1, 1946.  It indicated that these were the criteria the Nuclear Test Personnel Review Program applied when determining whether or not an individual was confirmed as a member of the American Occupation Forces in Hiroshima or Nagasaki. 

It observed that according to the morning reports, the Veteran enlisted in the U.S. Army in September 1946. It noted that while they did not have an exact date, the Veteran probably reported to Tokyo on or about December 19, 1946.  He then reported to his unit at Beppu Army Barracks, Kyushu Island, on December 31, 1946.  The DTRA observed that arrival in Japan after July 1, 1946, precluded consideration as a member of the American Occupation of Hiroshima or Nagasaki as defined.  It stated that the available records did not document the Veteran's presence with the American Occupation Forces in Hiroshima or Nagasaki, Japan, as defined. 

In June 2011, the RO continued the denial on the basis that the Veteran was not a member of the Occupation Forces. 

As noted in the previous remand, the Board was seeking development under the provision of 3.311.  In the previous remand, the Board noted that the RO had already properly developed the issue as it related to 3.309.  However, an alternative method for service connection was also available under 3.311, and the Board's prior remand attempted to have the RO develop this issue by following the procedural steps set forth in that regulation.  While the RO initially attempted such additional development, development of the issue was performed under 3.309 as opposed to 3.311.  In this regard, although the Veteran does not fit the criteria as a member of the Hiroshima or Nagasaki occupation as defined under 3.311, further development is required as this matter can fall under the "other exposure claims" exception listed in 3.311.  In the prior remand, the Board requested a dosage estimate under 3.311 and not 3.309.  The law provides for such an estimate under the applicable regulation, and the RO was obligated to comply with the previous order.  Therefore, the appeal was remanded by the Board again in November 2011. 

In October 2012, the National Archives responded that they "have searched the records in our custody but we do not have Unit History records for HG Company, 19th Infantry Regiment for September 1946 to June 1947.

In December 2013, the Portfolio Director of Occupational Health Services from the U.S. Army Institute of Public Health within the Department of the Army responded to the VA's request for an occupation radiation exposure for individuals who have served with the U.S. Army.  The Portfolio Director stated:

[The Veteran's] military duties while assigned as an infantry/rifleman, with assignment at Kyushu Island and Tokyo, Japan, from December 31, 1946 until June 23, 1947, do not meet the definition of a Radiation Risk Activity.  Various public laws codified in Title 38, Code of Federal Regulations. Stipulate very precise definitions of Radiation Risk Activities and service/duty requirements to meet the criteria as a participant in those activities. 

Based on the information contained in [the Veteran's] claim, we estimate that his occupational exposure to ionizing radiation because of his duties and assignment in Japan would be 0.00 Rem.

In this case, the Veteran does not meet the criteria for a "radiation exposed veteran" because the record clearly establishes that he was not involved in atmospheric testing of nuclear devices or was a prisoner of war in World War II and was not involved in the occupation of Japanese cities in 1945 and 1946. 

As the evidence does not establish that the Veteran is a radiation-exposed veteran, who participated in a radiation risk activity, such as the occupation of Hiroshima or Nagasaki by United States forces during the period from August 6, 1945, to July 1, 1946, presumptive service connection for lung cancer under 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d) is not established.  The Veteran has not identified any other potential source of exposure to radiation, and as noted above, the Veteran's remaining claimed disabilities are not subject to presumptive service connection for radiation-exposed veterans under 38 C.F.R. § 3.309 (d), nor are they listed as a radiogenic disease under 38 C.F.R. § 3.311.

While the Board does not doubt that the Veteran sincerely believes his lung cancer is related to his active service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has a lung condition due to his alleged exposure to ionizing radiation in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  The Board further finds that the dose estimate from 0.00 rem as determined by the Portfolio Director of the U.S. Army's Occupational Health Services, pursuant to 38 C.F.R. § 3.311 (a), supports the conclusion that the Veteran has not been exposed to ionizing radiation.

Additionally, the Veteran has not proposed, nor does the evidence suggest, any other relationship between the Veteran's lung cancer and his active military service, besides alleged exposure to ionizing radiation.  The competent evidence does not show that the Veteran's lung cancer had its onset in service or is otherwise related to his military service.  In this regard, as noted above, the disability was not diagnosed until 2001, more than 50 years following his discharge from service.  There is also no evidence that the Veteran was diagnosed with any lung condition in service or within one year of service.  

In sum, the preponderance of the competent and probative evidence is against a finding of service connection for lung cancer pursuant to the radiation provisions in 38 C.F.R. § 3.309 (d) and 38 C.F.R. § 3.311, pursuant to the presumptive provisions in 38 C.F.R. § 3.309 (a) as a chronic disease, and pursuant to direct service connection under 38 C.F.R. § 3.303.  Accordingly, the claim is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for lung cancer to include as due to radiation exposure, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


